DISMISS and Opinion Filed June 27, 2019




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00690-CV

                         IN RE SAMUEL RAITHEL GROSS, Relator

                       Original Proceeding from the Probate Court No. 2
                                     Dallas County, Texas
                             Trial Court Cause No. PR-70-02216-2

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       Relator Samuel Raithel Gross has been declared a vexatious litigant and is prohibited from

filing pro se any new litigation in a court of this State without first obtaining permission from the

local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.102(a), 11.103(a). A

petition for writ of mandamus is a civil action for which the vexatious litigant statute applies.

Cooper v. McNulty, No. 05-15-00801-CV, 2016 WL 6093999, at *3 (Tex. App.—Dallas Oct. 19,

2016, no pet.) (mem. op.) (citing Retzlaff v. GoAmerica Commc’ns Corp., 356 S.W.3d 689, 700

(Tex. App.—El Paso 2011, no pet.) (concluding under statutory definitions, “a person who seeks

mandamus relief commences a civil action in the appellate court”)); see also TEX. CIV. PRAC. &

REM. CODE ANN. § 11.001(2) (defining “litigation” as “a civil action commenced, maintained, or

pending in any state or federal court.”); Id. § 11.103(a) (the clerk of a court “may not file a

litigation, original proceeding, appeal, or other claim presented, pro se, by a vexatious litigant

subject to a prefiling order” unless the litigant first obtains permission).
        Relator filed this original proceeding without first obtaining the required permission. By

letter dated June 14, 2019, we ordered relator to file a copy of an order from the local administrative

judge giving her permission to file this original proceeding by June 24, 2019. We cautioned relator

that failure to provide the written verification of permission to file may result in dismissal of this

original proceeding for want of jurisdiction without further notice.

        To date, relator has not provided this Court with a written order from the local

administrative judge giving relator permission to file this original proceeding. Accordingly, we

dismiss this original proceeding for lack of jurisdiction. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 11.1035(b) (the court “shall dismiss the litigation unless the [vexatious litigant subject to a

prefiling order] . . . obtains an order from the appropriate local administrative judge described by

Section 11.102(a) permitting the filing of the litigation”); see also In re Johnson, No. 03-13-00531-

CV, 2013 WL 4822489, at *1 (Tex. App.—Austin Aug. 30, 2013, orig. proceeding) (mem. op.)

(dismissing petition for writ of mandamus when vexatious-litigant relator made no showing that

he had obtained order from local administrative judge permitting filing thereof); TEX. R. APP. P.

42.3(a), 43.2(f).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE


190690F.P05




                                                 –2–